Citation Nr: 1008480	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-34 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.

3.  Entitlement to a rating in excess of 10 percent for skin 
disability (tinea versicolor and onychomycosis) for the 
period prior to February 4, 2008, and to a rating in excess 
of 30 percent for the period from February 4, 2008.

4.  Entitlement to an initial compensable rating for left 
ankle disability.

5.  Entitlement to an initial compensable rating for right 
ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from January 1984 to February 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  Jurisdiction over the case was 
transferred to the RO in Waco, Texas in May 2007.

Although on his October 2007 substantive appeal the Veteran 
requested a hearing before a decision review officer at the 
RO, he withdrew his request for such a hearing in January 
2008.

The issues concerning the proper initial ratings assignable 
for the right and left ankle disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's low back disorder is manifested by forward 
flexion limited by pain to 60 degrees, but not by any further 
limitation of flexion, or by ankylosis or neurologic 
impairment.

2.  The Veteran's left knee disorder is manifested by full 
extension and flexion limited by pain to 130 degrees, but not 
by instability, recurrent subluxation, or significant 
functional impairment.

3.  For the period prior to February 4, 2008, the Veteran's 
skin disorder is manifested by involvement of at least 20 
percent of total body area, but not by involvement of at 
least 40 percent of total body area, by involvement of 
exposed areas, or the need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a twelve month period

4.  For the period from February 4, 2008, the Veteran's skin 
disorder is manifested by involvement of more than 20 percent 
but less than 40 percent of total body area, with no 
involvement of exposed areas, and with no requirement for 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 
twelve month period.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial evaluation for low 
back disability have been met.  38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Codes 5237-
5243 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Codes 5257, 5258, 5260 and 5261 (2009) 

3.  The criteria for a 30 percent evaluation for skin 
disability for the period prior to February 4, 2008, have 
been met.  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Code 7806 (2009).

4.  The criteria for an evaluation in excess of 30 percent 
for skin disability for the period since February 4, 2008, 
have not been met.  38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 
4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Code 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in connection with his separation from 
service as to the underlying service connection claims.  The 
correspondence included notice of the information and 
evidence necessary to substantiate the initial ratings and 
effective dates to be assigned in the event his service 
connection claims were successful.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) imposed enhanced notice obligations on VA in 
increased rating claims.  The instant appeal originates, 
however, from the grant of service connection for the 
disorders at issue.  In any event, the U.S. Court of Appeals 
for the Federal Circuit reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In short, the above notice letter provided 38 U.S.C.A. 
§ 5103(a)-compliant notice.  Based on the procedural history 
of this case, the Board concludes that VA has complied with 
any duty to notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).  

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.  The Board also notes that the Veteran 
was examined in connection with his claims in September 2006 
and February 2008.  Those examinations provided findings 
adequate to rate the disorders at issue, and the Veteran does 
not contend otherwise. 
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected low back, left knee, and skin disorders.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.


I.  Low back

Factual background

Service connection for low back disability was granted in a 
March 2007 rating decision; the disorder was evaluated as 10 
percent disabling effective March 1, 2007.  

The service treatment records show that the Veteran was 
treated for a herniated nucleus pulposus of the lumbar spine.  
His complaints included radiating lower back pain with some 
tingling.  He denied any bowel or bladder complaints.  
Physical examination disclosed the absence of spasm.  His 
strength and deep tendon reflexes were normal.  There was 
decreased sensation in the right lower extremity.  His gait 
was normal.  X-ray studies of the spine showed that his 
lumbar curve was normal.

The Veteran attended a VA examination conducted in September 
2006.  He reported experiencing lower back pain, weakness, 
stiffness, fatigue, and lack of endurance.  He explained that 
his symptoms were constant, and precipitated by physical 
activity and inclement weather.  He denied any bowel or 
bladder complaints or erectile dysfunction.  He reported 
experiencing numbness and pain of the lower extremities.  He 
denied unsteadiness but reported discomfort with walking 
prolonged distances.  He denied placement on bed rest by a 
physician for incapacitating spine pain in the last 12 
months.  He reported difficulty with navigating stairs, 
walking and running long distances, and prolonged standing.  
He indicated that he was unable to remain seated for 
prolonged periods.  He also reported experiencing occasional 
spasm which caused a list.  The examiner noted that the back 
disability potentially could interfere with forms of 
occupation requiring vigorous physical activity.  The 
examiner noted that the Veteran's ability to perform his 
activities of daily living was intact.  

Physical examination showed that his posture and gait were 
normal.  There was no atrophy, and no overt spinal 
deformities.  The Veteran's strength was 5/5, and his deep 
tendon reflexes were 2+ and symmetric.  His sensation was 
intact.  There was tenderness to palpation.  The Veteran 
exhibited forward flexion to 90 degrees (with pain beginning 
at 60 degrees); extension to 30 degrees; lateral flexion to 
30 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  There was no change in range of motion with 
repetitive movement testing or when resistance was applied.  
The examiner indicated that the Veteran might experience 
additional limitation from pain, fatigue, weakness, lack of 
endurance and incoordination, but that he could not determine 
such additional limitation without resort to speculation as 
to what it would be outside of the examination context. 

The Veteran attended a second VA examination in February 
2008.  He complained of lower back pain radiating to both 
buttocks, with tingling and numbness in both feet.  He 
reported daily flare ups with some decrease in range of 
motion due to stiffness.  He denied any bowel or bladder 
problems, or erectile dysfunction.  He denied using assistive 
devices, but reported using a back brace once per week.  He 
denied any effect on his occupation or activities of daily 
living.  Physical examination showed he could forward flex to 
75 degrees; extend to 30 degrees; laterally flex to 30 
degrees, bilaterally; and rotate to 30 degrees, bilaterally.  
There was pain at the endpoint of flexion.  Repetitive motion 
testing did not decrease range of motion or lessen any 
function.  There was no spasm or weakness.  The spine had a 
normal contour, and the Veteran evidenced normal gait and 
posture, with some guarding.  His strength and sensation were 
normal.  There was no atrophy.  The Achilles tendon reflexes 
were absent, but the examiner explained that this was status 
post ruptures of both tendons.  The examiner indicated (by 
use of the abbreviation for "not applicable") that the 
Veteran did not have intervertebral disc syndrome.  X-ray 
studies showed mild facet hypertrophic changes at L5-S1, but 
were otherwise negative for abnormalities.

In statements on file, the Veteran contends that his disorder 
affects his employment because he stands for most of day at 
his job, and drives a long distance there and back; he 
indicates that he walks with an altered gait and posture.  He 
contends that he experiences lower back functional loss, lack 
of flexibility and painful motion, as well as pain with 
chores.  He indicates that his back pain affects sleep and 
that prolonged standing or driving causes radiating pain, as 
well as tingling and numbness in the feet.

Analysis

The RO evaluated the veteran's low back disability as 10 
percent disabling.  The General Rating Formula for Diseases 
and Injuries of the Spine provides for a 10 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees or not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is warranted 
where there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 1 week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is warranted where there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  When rating under the General Rating Formula for 
Diseases and Injuries of the Spine, any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Notes (1) and (6).

The record shows that at his September 2006 examination, the 
Veteran's forward flexion was impacted by pain at 60 degrees.  
Although he otherwise demonstrated substantially full range 
of motion at that examination, and at his February 2008 
examination was able to flex to 75 degrees before the onset 
of pain, the Board will resolve reasonable doubt in the 
Veteran's favor, and concludes that with consideration of 
functional impairment due to pain, the Veteran's forward 
flexion is functionally limited to 60 degrees.  Accordingly, 
a 20 percent evaluation is warranted for the back disorder.

With respect to entitlement to a rating in excess of 20 
percent, as already noted, even with consideration of 
functional impairment due to pain the Veteran retains a 
substantial range of thoracolumbar motion.  None of the 
records even remotely suggests limitation in flexion to less 
than 60 degrees.  Nor has the Veteran demonstrated functional 
impairment due to factors such as weakness, fatigability or 
incoordination.  To the contrary, the examiners noted the 
absence of atrophy or weakness, and indicated that his gait 
was normal.  Moreover, repetitive motion testing did not 
result in any further restriction of motion or functional 
impairment on either examination.  The Board acknowledges the 
Veteran's contention that his gait is affected and that his 
lower back disorder otherwise is functionally limited to a 
far greater extent, but finds the probative value of his 
observations are outweighed by the consistent clinical 
findings on examination.  Accordingly, the evidence does not 
support an evaluation in excess of 20 percent for low back 
disability.

Although diagnostic studies in service confirmed the presence 
of a herniated nucleus pulposus, and despite the Veteran's 
complaints of radiating pain and lower extremity numbness and 
tingling, the Board notes that Veteran has not been found at 
any point to have intervertebral disc syndrome, or any 
neurologic deficit or abnormality associated with his lower 
back disorder.  The February 2008 examiner indicated that the 
Veteran did not have IVDS, and the only neurologic symptom 
clinically observed on post-service examinations was an 
absent Achilles reflex in each ankle.  Notably, however, the 
Veteran has experienced ruptures of both Achilles tendons, 
and the February 2008 examiner suggested that the absent 
reflexes were associated with the ruptures, as opposed to the 
lower back disorder.  Moreover, no other neurologic deficits 
were identified, and there is no evidence of neurologic 
impairment in the form of bowel or bladder dysfunction.  
Therefore, neither a higher rating based on intervertebral 
disc syndrome nor a separate evaluation for neurologic 
disorder is for application.

In sum, the evidence as a whole does not demonstrate findings 
supportive of a rating higher than 20 percent for low back 
disability.  

Accordingly, the Veteran is entitled to assignment of a 20 
percent, but not higher, rating for low back disability.  38 
C.F.R. § 4.3.  The Board moreover finds that none of the 
evidence of record supports assignment of a higher rating for 
any discrete period involved in this appeal.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  To the contrary, the 
evidence since the September 2006 examination suggest that 
his low back disorder warrants a lower rating.  As explained 
previously, the Board is resolving reasonable doubt in the 
Veteran's favor.


II.  Left knee

Factual background

Service connection for left knee disability was granted in a 
March 2007 rating decision; the disorder was evaluated as 10 
percent disabling effective March 1, 2007.  This evaluation 
has remained in effect since that time.

The service treatment records show that his left lower 
extremity strength was normal, as was his gait.

The Veteran attended a VA examination conducted in September 
2006.  He reported experiencing left knee pain, weakness, 
stiffness, fatigue, and lack of endurance.  He explained that 
his symptoms were constant, and precipitated by physical 
activity and inclement weather.  He denied any dislocation or 
recurrent subluxation of the left knee.  He denied 
unsteadiness but reported discomfort with walking prolonged 
distances. He reported difficulty with navigating stairs, 
walking and running long distances, and with prolonged 
standing.  The examiner noted that the left knee disability 
potentially could interfere with forms of occupation 
requiring vigorous physical activity.  The examiner noted 
that the Veteran's ability to perform his activities of daily 
living was intact.  Physical examination showed that his gait 
was normal.  He was able to flex the knee to 130 degrees, 
with pain beginning at 110 degrees.  He was able to extend 
the knee to 0 degrees.  There was no change in range of 
motion with repetitive movement testing or when resistance 
was applied.  The examiner indicated that the Veteran might 
experience additional limitation from pain, fatigue, 
weakness, lack of endurance and incoordination, but that he 
could not determine such additional limitation without resort 
to speculation what it would be outside of the examination 
context.   There was no atrophy.  The Veteran's strength was 
5/5.  The knee showed no swelling or effusion.  There was no 
instability.  The Veteran evidenced a prominent tibial 
tuberosity which was tender to the touch.  

The Veteran attended a VA examination in February 2008.  He 
complained of left knee swelling and pain with activity.  He 
did not report any associated lack of endurance and denied 
dislocations or recurrent subluxations.  He reported that he 
was an instructor, and denied any effect of his left knee 
disorder on his occupation or activities of daily living.  
Physical examination showed that the left knee had normal 
range of motion, with flexion to 140 degrees and extension to 
0 degrees.  There was pain at the endpoint of flexion.  His 
knee was stable, without weakness, abnormal movement or 
guarding.  There was no swelling or effusion, and no 
deformities.  Repetitive squats did not decrease function.  
There was no evidence of abnormal weight-bearing.  There was 
no ankylosis in the knee.

In statements on file, the Veteran contends that stands for 
most of day at his job, and drives a long distance there and 
back.  He contends that the prolonged standing and driving 
required in connection with his job aggravates the pain.  

Analysis

The RO evaluated the Veteran's left knee disorder as 10 
percent disabling, under 38 C.F.R. § 4.71a, Diagnostic Code 
5260. Under that code, a 10 percent evaluation is warranted 
for knee flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted where knee flexion is limited to 30 
degrees.

A 10 percent evaluation is warranted for knee extension 
limited to 10 degrees, and a 20 percent rating is warranted 
for extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if it is slight or 
a 20 percent rating if it is moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board finds that the evidence of record demonstrates that 
the Veteran's disability picture most nearly approximates the 
criteria for a 10 percent evaluation under Diagnostic Code 
5260 than the criteria for a higher evaluation.  The 
pertinent VA examinations consistently show substantially 
normal flexion.  Despite the Veteran's report of functional 
impairment from pain, weakness and fatigability, the only 
functionally limiting factor demonstrated on examination was 
pain.  Even with consideration of the complaints of pain, the 
Veteran was able to flex his knee to 110 degrees.  Both the 
September 2006 and February 2008 examiners indicated that no 
further restriction of movement or functional limitations 
were evident with repetitive motion testing.  In light of the 
clearly substantial function retained in the knee, the Board 
finds that even when the Veteran's knee pain and his other 
complaints are considered, the limitation in flexion or 
extension does not even remotely approximate the criteria for 
a 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45. See also 
Deluca v. Brown, 8 Vet. App. 202 (1995).  It certainly does 
not warrant assignment of a higher evaluation in this case.

The Board notes that the Veteran has consistently 
demonstrated full extension, with no evidence of pain or 
other functional impairment associated with that plane of 
motion.  A separate rating for extension of the knee under 
VAOPGCPREC 9-2004 therefore is not warranted.

Moreover, the evidence consistently shows the absence of any 
laxity or instability in the knee.  Nor has he demonstrated 
any strength deficits.  The evidence similarly does not show 
any left knee effusion or locking.  A higher rating under 
Diagnostic Codes 5257 or 5258 therefore is not warranted.  
Moreover, given the absence of instability in the knee, a 
separate rating under VAOPGCPREC 23-97 is not warranted. 

Accordingly, in light of the presence of substantially full 
range of left knee flexion and full knee extension, the 
absence of any significant functional impairment affecting 
motion of the knee, and the absence of any evidence of 
instability or effusion and locking of the joint, the Board 
concludes that the preponderance of the evidence supports 
continuation of the currently assigned 10 percent evaluation 
for left knee disability. The preponderance of the evidence 
is against assignment of a higher evaluation.

The Board lastly notes that the RO, in granting service 
connection for left knee disability, assigned an effective 
date for the grant of March 1, 2007.  The Board has reviewed 
the evidence on file, but concludes that it does not show any 
indication of disability sufficient to warrant assignment of 
a rating in excess of 10 percent during any portion of the 
period beginning March 1, 2007.  See Fenderson v. West, 12 
Vet. App. 119 (1999). 




III.  Skin disorder

Factual background

Service connection for skin disability, described as tinea 
versicolor and onychomycosis was granted in a March 2007 
rating decision.  The disorder was evaluated as 10 percent 
disabling effective March 1, 2007.  The evaluation was 
increased to 30 percent disabling in March 2008, effective 
February 4, 2008.

The service treatment records show that the Veteran was 
treated for pruritic rashes affecting his back and sides.  
The rash was described as dermatitis versus macular 
amyloidosis.

The Veteran attended a VA examination conducted in September 
2006.  He reported experiencing intermittent nonprogressive 
pruritus and dermatitis of the upper back for which he was 
treated with topical corticosteroids, but with no 
immunosuppressive drug or systemic therapy.  He reported 
experiencing bilateral onychomycosis, with painful nails.  
Physical examination showed that throughout the anterior and 
posterior torso were large annular areas of hypopigmentation, 
along with some areas of coalesced skin abnormalities.  The 
examiner estimated that it affected approximately 18 percent 
of the total body surface, without affecting any exposed 
surface.  

The Veteran attended a VA examination on February 4, 2008.  
He complained of pruritic skin problems.  He denied any 
current treatment for the skin disorders.  Physical 
examination disclosed the presence of tinea versicolor 
affecting 27 percent of the Veteran's total body surface; the 
condition was limited to the chest, torsum and shoulders.  
The Veteran also demonstrated onychomycosis of the left fifth 
toenail.  There was no scarring, but the Veteran did have a 
hypochromic macular rash.  There was no face or neck 
involvement.

In statements on file, the Veteran contends that a higher 
rating is warranted based on constant itching, extensive 
exfoliation, painful skin irritation and marked disfiguration 
over at least 40 percent of his body.  He indicates that he 
has lesions or discoloration on his back, shoulders, arms, 
legs, and chest. 

Analysis

The RO evaluated the Veteran's service-connected skin 
disorder as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7806 for the period prior to February 4, 
2008, and as 30 percent disabling effective February 4, 2008.  
Under that code, a 10 percent rating is warranted for eczema 
involving at least 5 percent of the entire body, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent of the exposed affected areas, or 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the prior 12-month period.  A 
30 percent rating requires involvement of 20 to 40 percent of 
the entire body, or 20 to 40 percent of exposed areas 
affected, or systemic therapy required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted when more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during a twelve month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Review of the evidence on file for the period prior to 
February 4, 2008, shows that the only medical opinion 
addressing the extent of the skin disorder is the September 
2006 examiner, at which time the examiner estimated that the 
disorder involved 18 percent of the total body surface.  The 
Board points out, however, that the examiner provided only an 
approximation.  Given the absence of any assertion by the 
Veteran that his disorder actually worsened in severity 
throughout the course of this appeal, the Board concludes 
that the clinical findings at the February 2008 examination 
support that the skin disorder likely involved at least 20 
percent of the total body surface.  The Board accordingly 
finds that a 30 percent initial evaluation for the period 
prior to February 4, 2008 is warranted.

Turning to whether an evaluation in excess of 30 percent for 
the period since March 1, 2007, is warranted, the Board 
points out that the service-connected skin disorder is 
manifested by rashes which primarily affect his back and 
chest area.  Although the Veteran contends that the skin 
disorder extends to his arms and legs as well, and though 
such observations are clearly within the realm of a layperson 
to report, the Board notes that none of the medical evidence 
on file corroborates the Veteran's description of the extent 
of skin problems.  Given that rashes as extensive as the ones 
the Veteran reports would likely have been documented at some 
point, the Board accords greater probative value to the 
description of the extent of the skin disorder provided by 
the September 2006 and February 2008 examiners than the 
description offered by the Veteran.  The September 2006 
examiner described the skin disorder as involving 
approximately 18 percent of the total surface area.  The 
February 2008 examiner estimated 27 percent total body area 
involvement.  Although the latter examiner did not provide an 
estimation of the surface area accounted for by the 
onychomycosis, as it only affected a toenail on the small toe 
of one foot, it is clear that it could not account for enough 
remaining body surface (namely 12 percent) to support a 60 
percent evaluation.  The Veteran's skin disorder clearly does 
not involve any exposed areas.  To warrant a 60 percent 
rating based on surface area, there must be involvement of at 
least 40 percent of such area.  The Board notes that although 
the Veteran provided his own opinion that the disorder 
encompasses 40 percent of his body surface, the Board finds 
that the measurement or even estimation of surface 
involvement of a disorder affecting a patchwork of different 
body surfaces is a matter requiring medical expertise.  There 
is no indication that he is qualified to offer such a medical 
opinion.  In any event, the probative value of his opinion 
is, in the Board's opinion, outweighed by the opinions of the 
VA examiners who have far greater medical expertise and 
experience than the Veteran in such matters.

In short, the documented involvement of the Veteran's skin 
disorder does not even remotely approximate the involvement 
required for a rating in excess of 30 percent.

The Veteran does not contend, and the evidence does not show, 
that the Veteran has at any point used corticosteroids or 
other immunosuppressive drugs to control his skin disorder.  
At one point he used topical steroids, but he has not been 
shown to use any systemic or immunosuppressive drugs.

In sum, the evidence supports assignment of a 30 percent, but 
not higher, rating for his service-connected skin disorder 
for the entire period since March 1, 2007.  The Board has 
considered whether a higher rating was warranted during any 
discrete period involved in the appeal, but notes that, the 
Veteran's assertions aside, at no point did the total surface 
involvement even remotely approximate the criteria for a 
higher rating, and as already noted, he has not used any type 
of immunosuppressive drug for his disorder.  The Board finds 
that his disorder did not meet the criteria for a higher 
rating during any period since March 1, 2007.


IV.  Extraschedular consideration

The Board has considered whether the veteran is entitled to a 
higher disability rating on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
symptoms associated with the low back and left knee 
disorders, namely pain and reduced motion, are reasonably 
contemplated by the respective 20 and 10 percent evaluations.  
The same is true with respect to the skin disorder, in that 
the rating criteria contemplate the extensiveness of the skin 
condition and the measures required to alleviate symptoms.

The Veteran contends that the prolonged standing required for 
his job (and the prolonged driving required to get to and 
from the job) aggravates his back and knee symptoms.  The 
September 2006 examiner noted that the Veteran's lower back 
and left knee disorders would cause difficulties in jobs 
requiring strenuous physical activity.  The Veteran 
nevertheless has been consistently employed, and does not 
allege that he has missed work on account of his disorders.  
His low back and left knee disorders clearly have not 
interfered markedly with his employment.  The Veteran does 
not allege, and the evidence does not suggest that the skin 
disorder interferes with employment.  Nor has the veteran 
been hospitalized frequently for his disorders.  In short, 
there are no legitimate grounds for consideration of 
assignment of an extra-schedular rating, to include referring 
this case to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration. 


ORDER

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 20 percent rating for low 
back disability is granted. 

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.

Subject to the controlling regulations applicable to the 
payment of monetary benefits, a 30 percent rating for skin 
disability for the period prior to February 4, 2008, is 
granted. 

Entitlement to a rating in excess of 30 percent for skin 
disability for the period since February 4, 2008, is denied.


REMAND

The service treatment records show that the Veteran suffered 
bilateral Achilles tendon ruptures in service; the left 
rupture was treated with casting, and the right required 
surgical intervention.

At a September 2006 VA examination, physical examination 
showed that the Veteran's ankles were tender to palpation.  
He exhibited dorsiflexion to 20 degrees and plantar flexion 
to 45 degrees, with no pain on motion testing.

At a subsequent VA examination in February 2008, the Veteran 
reported experiencing morning achiness and stiffness of the 
ankles, and explained that the ankle symptoms became worse on 
strenuous days.  The examiner reported clinical findings of 
tightness in the ankle tendons without swelling or 
tenderness, and indicated that the Veteran was able to walk 
on his heels and toes without difficulty or pain.  Notably, 
however, the examiner did not provide any findings as to 
range of motion in either ankle.  Moreover, the Veteran's 
ankle reflexes were absent, a condition another February 2008 
examination attributed to the history of ankle tendon 
ruptures; the examiner did not address any potential 
neurologic impairment associated with the ankle ruptures.

Given the deficiencies in the February 2008 examination, the 
Board finds that another VA examination of the Veteran's 
ankles is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should then schedule the 
Veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the nature, extent and severity 
of the service-connected right and left 
ankle disabilities.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional 
impairment due to pain should be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The examiner should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the Veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.

The examiner should also identify the 
specific neurologic impairment, if any, 
associated with either the right or the 
left ankle disability.  The rationale for 
all opinions expressed should be 
provided.  The claims folder, including a 
copy of this remand, must be made 
available to and reviewed by the 
examiner.

2.  The RO should then readjudicate the 
issue remaining on appeal.  The RO should 
consider whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


